DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. JP2021-004761, filed in Japan on 01/15/2021, has been received.

Reasons for Allowance
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. The instant application is directed to a display device/drive method which use gate signals/pulses from different rows to turn on/off different transistors of pixel circuits hence reducing the multiple components in the gate driver of the display device, hence reduce the size of the gate driver and the width of the display frame where the gate driver is positioned. A search was performed and yielded relevant prior art references.
Kwak (US Patent Pub. No. 2005/0243039 A1), Park et al. (US Patent Pub. No. 2006/0145964 A1) and Kim (US Patent Pub. No. 2007/0124633 A1) teach similarly the use of different scan signals to control turn on/off different transistors in a pixel circuit (Kwak, Fig. 3, Sk and Sk-1; Park, Fig. 6 Si and Si-1; Kim, Fig. 5, S1n and S2n), but do not seem to explicitly teach the specific connection as recited in the claim as a whole, i.e. the write transistor conduct data to the gate of the driving transistor and the different transistors use gate signals/pulses from mutually different rows.
Asano et al. (US Patent Pub. No. 2008/0238835 A1) and Chang et al. (US Patent Pub. No. 2018/0190197 A1) teach similarly a pixel circuit as recited in the claims (Asano, Fig. 10, TFT 114 conducting data line DTL to the gate of TFT 112, TFT 115 conducting Vss1 to gate of TFT 112, and TFT 113 conducting Vss2 to the OLED 116; Chang, Fig. 2, T1 conducting Vdata to gate of DT, T2 conducting Vref to gate of DT, and T3 conducting Vref to the OLED), but do not seem to explicitly teach the control signals for the transistors are gate signals/pulses from mutually different rows, i.e. WSL AZL1 and AZL2 of Asano, T2 and T3 of Chang share the same signal SCAN(n-1).
Hence, the particular structures/connections of the transistors in the pixel circuit of the display device and the mutually different row gate signals/pulses to control the different transistors in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693